Citation Nr: 0925233	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left leg and foot 
disabilities.


REPRESENTATION

Appellant represented by:	George Petersen, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from August 1956 to 
September 1957.  

In November 2000, the RO denied the Veteran's claim of 
entitlement to service connection for left leg and foot 
disability.  In April 2004, the Board of Veterans' Appeals 
(Board) found that the Veteran had submitted new and material 
evidence with which to reopen his claim.  The Board then 
remanded the case for further development and a de novo 
review of the record.  In September 2008, the Board found 
that still additional development of the record was warranted 
and remanded the case a second time.  Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to service connection for the left leg and foot 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran's left leg and foot disabilities, including 
arthritis, were first manifested many years after service and 
the preponderance of the competent evidence of record is 
against a finding that they are related to service.


CONCLUSION OF LAW

Left leg and foot disabilities are not the result of disease 
or injury incurred in or aggravated by service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist the Veteran in the development of 
the issue of entitlement to service connection for left leg 
and foot disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In March 2002, VA received the Veteran's claim of entitlement 
to service connection for left leg and foot disability; and 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection.  The RO also set forth the 
criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates should 
service connection be granted.  

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2008).  However, 
the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the appellant's 
responsibility to present and support his claim.  38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2008).  

In order to substantiate the claim, the Veteran submitted or 
VA obtained records reflecting his treatment many years after 
service; copies of medical articles; statements from the 
Veteran's family members; and a statement from a former 
paratrooper who did not serve with the Veteran but was 
familiar with duties particular to airborne troops.  The 
Veteran also presented evidence and testimony at a hearing 
before the Veterans Law Judge whose signature appears at the 
end of this decision.  Attempts to obtain more 
contemporaneous records were unsuccessful.  In this regard, 
the National Personnel Records Center confirmed that the 
Veteran's service records may have been destroyed in a fire 
at that facility.  Consequently, VA conducted an exhaustive 
search for alternative sources of evidence and information.  
The conduct of that search will be discussed below.  In any 
event, all efforts met with negative results; and there is no 
reason to believe that further efforts to obtain the noted 
evidence or information would be any more productive.  
Further development in this regard would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such 
development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which VA has 
not attempted to obtain; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Veteran argues that his left leg and foot disabilities 
are primarily the result of injuries sustained in a parachute 
accident in service.  Therefore, he maintains that service 
connection is warranted.  However, after carefully 
considering the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against this claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.304(b) (2008).  VA 
bears the burden of proof to rebut the presumption.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

For certain disabilities, such as arthritis (degenerative 
joint disease), service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  However, 
even if the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran reports that he sustained a severe left foot 
injury prior to service.  His school records show that he 
missed a substantial amount of time in 1952.  By itself, the 
Veteran's report is not sufficient to rebut the presumption 
of soundness, and because there is no evidence that this 
preservice injury left the appellant with a chronic left leg 
disability the Board concludes that the Veteran was in sound 
physical condition at the time he entered service.  See 
Gahman v. West, 13 Vet. App. 148, 150 -151 (1999).

Lay statements from the Veteran's family show that the 
Veteran was very active prior to service, particularly in 
contact sports.  They note that he was injured during a 
parachute jump in service and that, thereafter, he had a 
diminished interest in participating in sports.  

In January 2002, a paratrooper who reportedly served from 
1950 to 1980, but who had not served with the Veteran, noted 
that when the paratroopers jumped, they carried heavy loads 
and hit the ground hard.  He stated that lower extremity 
injuries were often the result of bad landings.  He opined 
that in the 1950's black males were not given the same 
scrutiny, or as thorough a physical examination, as white 
inductees during pre-induction physical examinations.

The available treatment records show that the Veteran's left 
leg and foot disability, including arthritis, was first 
clinically reported in the mid-1990's, during treatment at 
the District of Columbia General Hospital; and there are a 
number of statements suggesting that it is related to a left 
leg and foot injury in a parachute jump in service.

In March 1995, Dr. Barrow, the Veteran's treating physician 
at the District of Columbia General Hospital noted that the 
Veteran had a history of a left foot deformity due to an 
injury in the 1950's.  In December 2002 and July 2003, a 
staff physician with the VA Podiatry Service also noted such 
a history.  

In September 2003, the Veteran's treating podiatrist, Vesta 
McDowell, DPM, reported that as a child, the Veteran had 
sustained a crush injury of his left foot and ankle when he 
was run over by a milk truck.  She also reported that he had 
injured his left foot in service in a parachute jump.  Dr. 
McDowell noted that the appellant had developed arthritis in 
the area and concluded with all certainty and reasonable 
probability that the Veteran's disability had been caused, if 
not aggravated, by his military service.

Although the lay statements, the histories from the VA 
physician and Dr. Barrow and Dr. McDowell's opinion are 
favorable to the Veteran, they are not dispositive.  For 
example, those histories and opinions are predicated on a 
history related by the Veteran, rather than a review of the 
record or a documented history.  As a layman, the Veteran is 
competent to report on matters which are capable of lay 
observation, such as the symptoms of a particular disorder.  
38 C.F.R. § 3.159(a).  However, a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
While the family statements tend to support the Veteran's 
history, those statements not corroborated by the record.  
Indeed, the preponderance of the evidence is against a 
finding that the Veteran's left leg and foot disability is 
the result of service.

Not only is evidence of a nexus to service predicated on 
history reported by the Veteran, there no objective medical 
evidence of a left leg or foot disability until approximately 
thirty-six years after the Veteran's discharge from service.  
The relevant evidence submitted in support of the Veteran's 
claim is all dated in the mid-1990's or later.  Other medical 
records show treatment for other disorders, and the Board 
finds that if the appellant incurred a chronic disorder in-
service, it would be reasonable to expect care for that 
disorder prior to the mid-1990's.  The absence of records 
documenting that care casts doubt on the credibility of the 
appellant's assertion of a chronic left leg and foot disorder 
since service.  Indeed, the appellant did not even submit a 
claim of entitlement to service connection for left foot or 
leg disability until May 1999.  

The medical texts submitted in support of the Veteran's claim 
deal with traumatic arthritis and ankle injuries, generally, 
but do not identify the Veteran or his case specifically and 
are of no probative value.  Sacks v. West, 11 Vet. App. 314 
(1998).

VA has made extensive efforts to obtain more contemporaneous 
records and has attempted to obtain all evidence identified 
by the Veteran.  Again, however, despite the reported 
severity of the injury in service, there is no evidence 
proximate to service which reflects the Veteran's treatment 
for a left leg or foot injury or any associated complaints or 
clinical findings.  As noted above, his service records, 
including all of his treatment records, were destroyed in a 
fire at the National Personnel Records Center.  VA was able 
to obtain his separation report, DD 214.  Although it shows 
that he only had thirteen months of service, it is negative 
for any evidence of a medical reason for his separation.  

Because the Veteran's service records are unavailable, VA 
conducted an exhaustive search for alternative sources of 
evidence and information.  Those sources, included, but were 
not limited to, records from the Army Surgeon General's 
Office; the Veteran's finance records, such as those 
reflecting his receipt of jump pay; morning reports from the 
Veteran's units the 325th and 511th Signal Battalions; records 
of the Veteran's treatment at the Baltimore VA Medical Center 
in 1957 and 1958; and records of continuing treatment from 
1957 to 1994.  Attempts to procure such evidence, or 
information which could lead to the procurement of that 
evidence, were made through official channels, such as the 
National Personnel Records Center and the Department of 
Defense Finance and Accounting Service.  In so doing, VA 
requested records under the Veteran's given name, as well as 
his more commonly used nickname.  The RO also requested those 
records using the service number assigned to or otherwise 
identified by the Veteran.  In addition, VA made multiple 
requests to the Baltimore VA Medical Center for records of 
reported treatment in 1957 and 1958.  Finally VA made 
requests to the following institutions for records concerning 
continuing treatment of the Veteran on the dates indicated:  
Howard University Hospital, 1998 to 2003; Washington Metro 
Transit, April 1972; Community Hospital, Norfolk, Virginia, 
1960 to 1963; and the Washington D.C. Department of Health 
and Human Services, March 1995.  Unfortunately, all such 
efforts met with negative results.  

VA also requested evidence and information from the Veteran 
himself.  Such requests, included, but were not limited to, 
any service records in his possession; medical evidence dated 
since service; statements from personnel who served with the 
Veteran and knew of his condition during service; copies of 
letters sent home during service; reports of employment or 
insurance examinations performed shortly after service; 
photographs taken during service; and prescription records.  
As above, all such efforts met with negative results.  The 
Veteran has not identified any potential sources of 
information or evidence which could support his claim but 
have not been contacted by VA.  

Although the Veteran currently has left leg and foot 
disability, including arthritis, VA has been unable to 
corroborate his contention that he sustained a chronic left 
leg and foot injury during service or that he has had 
continuing symptomatology after service.  Because the 
preponderance of the evidence is against the claim, the 
Veteran cannot meet the criteria for service connection, 
either on a direct or presumptive basis.  Accordingly, 
service connection for left leg and foot disability is not 
warranted.  Should new evidence surface to corroborate the 
Veteran's theory of the case, he is free to reopen his claim.  

In arriving at this decision, the Board considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim; and therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. § 3.102 (2008). 




ORDER

Entitlement to service connection for left leg and foot 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


